Citation Nr: 9906597	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  94-47 600	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
nonservice-connected death pension benefits in the calculated 
amount of $1,192.00.


WITNESSES AT HEARING ON APPEAL

Appellant and J. D.


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran upon whose service this claim is based had 
verified active military duty from March 1941 to June 1946.  
He died September 7, 1989; the appellant is recognized as his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Manila, Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO), Committee on 
Waivers and Compromises (Committee), which, in June 1994, 
denied waiver of recovery of overpayment in the amount of 
$1,192.00.  Review of the evidentiary record shows that the 
assessed overpayment has now been entirely recouped.  
However, in accordance with Franklin v. Brown, 5 Vet. App. 
190 (1993), the Board will herein consider waiver of recovery 
of the entire overpayment in the calculated amount of 
$1,192.00.  In connection with her claim the appellant 
presented personal testimony before a member of the Travel 
Board in July 1998; a transcript of that hearing is 
associated with the claims file.

The Board notes that in correspondence dated in July 1998, 
the appellant raised a claim of entitlement to special 
monthly pension benefits.  See 38 U.S.C.A. § 1541(d)(e) (West 
1991); 38 C.F.R. § 3.351(a)(5) (1998).  That matter has not 
previously been addressed and is thus referred to the RO for 
consideration and action as appropriate.

The appellant, in her correspondence and via argument 
presented by her son-in-law at the time of the July 1998 
Travel Board hearing, has suggested that the RO did not 
consider the appellant's unreimbursed medical expenses in 
determining her yearly countable income and monthly pension 
award, and/or that the actual amounts received by the 
appellant are different than amounts cited by the RO in award 
letters.  The Board has considered whether such claim impacts 
the issue currently on appeal, noting that recoupment of the 
$1,192.00 overpayment was accomplished for approximately a 
one-year period beginning in July 1994.  A review of the 
claims file reflects that the appellant has claimed 
approximately $990 in unreimbursed medical expenses for the 
1994 year and approximately $1200 in unreimbursed medical 
expenses for the 1995 year.  In a letter dated in December 
1995, the RO provided an accounting of the appellant's 
calculated countable income, showing consideration of 
approximately $900 in unreimbursed medical expenses for the 
prior year, and, in a letter dated in September 1996, the RO 
provided an accounting of the appellant's calculated 
countable income, showing consideration of approximately 
$1200 in unreimbursed medical expenses for the prior year.  
Neither the appellant or her son-in-law has presented 
argument contradicting those figures or specifically 
disagreeing with any amounts received during the above-cited 
periods.  The Board is unclear as to the precise nature of 
any claimed discrepancies and insofar as such matter does not 
appear inextricably intertwined with the issue now on appeal, 
see Harris v. Derwinski, 1 Vet. App. 180 (1991), it is 
referred to the RO for clarification and action as indicated.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that she is entitled to waiver of 
recovery of the overpayment of improved pension benefits in 
the calculated amount of $1,192.00.  In this regard, she 
essentially asserts that she did not intend to deceive the 
Government and that recoupment of the overpayment has imposed 
an undue financial hardship on her.  She specifically argues 
that she did not receive the PSSS lump sum or any monthly 
award prior to completing her January 1994 EVR and that she 
notified the RO of her change in income upon receipt of such 
benefits.



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1997), has reviewed and considered 
all of the evidence and material of record in the claims 
file.  Based on its review of the relevant evidence in this 
matter, and for the following reasons and bases, it is the 
decision of the Board that the preponderance of the evidence 
is against waiver of recovery of the overpayment of 
nonservice-connected death pension benefits in the calculated 
amount of $1,192.00.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  By correspondence dated in August 1991, the RO awarded 
the appellant nonservice-connected death pension benefits, 
effective December 1, 1989.

3.  The RO notified the appellant at the time of her original 
award, as well as in subsequent award letters, that her 
entitlement to and rate of pension was dependent on income 
and that she must notify the VA of any changes in income to 
prevent creation of an overpayment.

4.  In December 1993 the Philippine Social Security System 
(PSSS) issued the appellant a lump sum check and an award of 
monthly PSSS benefits.  The appellant notified the RO of the 
additional benefits by letter dated in February 1994 and 
received by the RO in March 1994.

5.  In May 1994, the RO notified the appellant that her 
increased income from the PSSS had resulted in an overpayment 
in the amount of $1,192.00.

6.  The assessed overpayment did not result from fraud, 
misrepresentation or bad faith, but the appellant was at 
fault in the creation of the overpayment in not promptly 
advising the VA of receipt of benefits from the PSSS.

7.  The VA bears no fault in the creation of the debt in this 
case.

8.  Failure to make restitution would result in an unfair 
gain to the appellant as she was unjustly enriched because 
she received VA pension benefits to which she was not 
entitled.

9.  The appellant's income, with consideration of the costs 
of life's basic necessities, was sufficient to permit 
repayment of overpayment indebtedness in the amount of 
$1,192.00, without resulting in excessive financial 
difficulty; the collection of that indebtedness did not 
defeat the purpose of the pension benefit program; nor was it 
otherwise inequitable.

10.  There are no other elements of the standard of equity 
and good conscience which support waiving recovery of the 
debt.


CONCLUSION OF LAW

Recovery of the overpayment of nonservice-connected death 
pension benefits in the amount of $1,192.00 was not against 
equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 1.963, 1.965 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran upon whose service this claim is based died 
September 7, 1989, at which time he was in receipt of 
nonservice-connected pension benefits, in effect since 
October 23, 1979.  After his death the appellant applied for 
VA death benefits as his surviving spouse.  The RO awarded 
her nonservice-connected death pension benefits, effective 
December 1, 1989.  On the initial notice of the award of 
nonservice-connected death pension benefits (VA Form 21-6895 
dated in August 1991), the RO advised the appellant that the 
amount of her pension was calculated based on her anticipated 
countable family income and informed her of the necessity of 
timely informing the VA of the effective dates and amounts of 
any award of any income, Social Security benefits or other 
retirement benefits, to include any benefits awarded her as 
the veteran's surviving spouse.  The RO further informed her 
that a failure to promptly notify the VA of income changes 
could result in an overpayment, subject to recovery.

Records in the claims file show that a check dated July 9, 
1990, awarded the appellant a lump sum payment of PSSS 
benefits and also reflects receipt of monthly PSSS pension 
benefits from July 1989 to March 1991.  In September 1991 the 
appellant advised the RO that her PSSS benefits had been 
suspended in April 1991.

In November 1991 the RO advised the appellant that the amount 
of her monthly pension award had been amended to reflect the 
July 1990 lump sum payment of PSSS benefits and payment of 
monthly PSSS income beginning August 1, 1991.

In January 1992, the appellant submitted an "Improved 
Pension Eligibility Verification Report" (EVR), in which she 
denied receiving any employment, Social Security or other 
retirement income for the 1991 year.

In February 1992, the RO advised the appellant that interest 
income on her reported savings account had also been 
considered in determining her countable income.  The RO 
requested her to explain why she had not reported receipt of 
any PSSS income.  The appellant, in June 1992, responded that 
her PSSS benefits were still suspended.  The RO's 
consideration of countable savings account interest income 
resulted in an overpayment that was later waived based on 
undue hardship.

In June 1992 the appellant submitted a Financial Status 
Report (FSR).  She claimed no income other than her VA 
pension benefits.  She reported monthly expenses allotted for 
food, utilities, clothing, medical, transportation, the 
salary of her household helper and expenses related to her 
sari-sari store.  Her assets included bank accounts and the 
value of real estate, furniture and household goods.  She 
also listed contract debts for construction and construction 
materials; no unpaid balances were shown.

In January 1993 the appellant completed an EVR for the 1992 
year.  The form included information pertinent to 
unreimbursed medical expenses, advising the appellant that 
she might be able to reduce her income and increase her rate 
of pension by reporting unreimbursed medical expenses for the 
1992 year.  In the EVR the appellant reported no change in 
income, reporting that she received no salary or Social 
Security benefits.

In March 1993 the RO amended the appellant's pension award, 
notifying her in the letter of the necessity of promptly 
informing the VA of any changes in income status to prevent 
creation of an overpayment.

A review of the claims file reflects that the appellant was 
issued a check dated December 15, 1993, for PSSS benefits, in 
a lump sum amount in excess of 60,000 pesos.  The appellant 
was also awarded prospective monthly PSSS benefits.

In January 1994, the appellant completed an EVR for the 1993 
year.  She reported no unreimbursed medical expenses from 
January 1, 1993 to December 31, 1993 and reported no 
anticipated unreimbursed medical expenses for the 1994 year.  
In the EVR the appellant reported no change in income, 
reporting that she has not received any salary, Social 
Security benefits or other income.

In February 1994, the RO amended the appellant's pension 
award, notifying her in the letter of the necessity of 
promptly informing the VA of any changes in income status to 
prevent creation of an overpayment.

In March 1994, the RO received a letter, dated in February 
1994, in which the appellant indicated that she had received 
a lump sum PSSS payment subsequent to completion of her 
latest EVR in January 1994.

In April 1994, the RO amended the appellant's pension award, 
notifying her in the letter of the necessity of promptly 
informing the VA of any changes in income status to prevent 
creation of an overpayment.  In May 1994, the RO notified the 
appellant that an overpayment in the amount of $1,192.00 had 
been created based on her increased income from PSSS 
annuities.  The RO informed the appellant that payments from 
her current VA benefits would be withheld starting in July 
1994 until the indebtedness was recovered.  The RO advised 
the appellant of her appellate rights.  She requested a 
waiver of recovery of the overpayment amount, arguing that 
her PSSS benefits were separate and should not be counted 
against her VA benefits.

Later in May 1994, the appellant completed a current FSR.  
She reported receiving PSSS and VA pension benefits as income 
totaling $224.00.  She listed her assets as the value of 
savings accounts, cash in hand, furniture and household goods 
and real estate owned, totaling $1,129.00.  She listed debts 
related to construction, showing no unpaid balances; in 
explanatory notes she indicated that payment was in cash.  
She listed expenses to include food, utilities, telephone, 
clothing, medical, sari-sari store expenses, transportation 
and the salary of a household helper, totaling $390.00.  

In June 1994 the appellant's case was referred to the 
Committee.  At that time she was requested to complete an 
FSR.  Later in June 1994, the Committee denied the 
appellant's request for a waiver.  The Committee found that 
the appellant was at fault in creating the overpayment by 
failing to timely inform the VA of receipt of her PSSS lump 
sum payment and annuity benefits issued in December 1993.  
The RO informed the appellant of the denial of waiver in a 
letter dated in June 1994 and further advised her that the 
debt would be recouped as a $100 monthly deduction from her 
VA benefits beginning in July 1994.  The appellant appealed.  
The RO issued a statement of the case in October 1994 and the 
appellant timely responded with her substantive appeal.

In December 1994, the Manila, RO received a "Deed of 
Donation of Inter Vivos" in which the appellant assigned her 
PSSS benefits to three individuals effective January 1, 1995.  
The Deed is signed in November 1994 and is marked on the 
front as having been received in November 1995.  In a letter 
dated in December 1995, the RO informed the appellant that 
income donated is also included as countable income for the 
purposes of determining eligibility for VA pension benefits.

In May 1996, the appellant completed an EVR; she reported 
only interest income at that time.  She also claimed 
unreimbursed medical expenses of approximately $1,200 for the 
1995 year and an anticipated amount of almost $1,400 for the 
1996 year in unreimbursed medical expenses.  Also in July 
1996, the RO advised the appellant that her pension award had 
been amended based on her countable income.  In a letter 
dated in September 1996, the RO again reported an amendment 
in the appellant's pension award; the award letter reflects 
consideration of over $1,200 in unreimbursed medical 
expenses.  

In September 1996 the RO requested a Field Examination as to 
whether the appellant's $1,192.00 overpayment was properly 
created.  In a supplemental statement of the case issued in 
November 1996, subsequent to a Field Examination, the RO 
indicated that the overpayment had been properly created.  

In December 1996, the RO amended the appellant's pension 
award.  This resulted in a new overpayment in the amount of 
$218.00.  That amount has been recouped and the matter of 
waiver of such amount is not in appellate status.  The 
decision of the Committee concerning waiver of the $218.00 
indebtedness noted that the appellant did not identify VA 
benefits as income in her February 1997 FSR and that "though 
she has debt, almost all of them are made for her luxury."

In February 1997, the appellant completed an FSR.  She 
claimed PSSS benefits as her only income, totaling 2,593.26 
pesos.  She identified assets of cash and furniture and 
household goods totaling 14,700.00 pesos.  She also 
identified contract debts to include debts on jewelry and 
clothing purchases as well as debt to a pawnshop to redeem a 
necklace.  She further identified having no rent or mortgage 
payment and not owning any property.  She reported monthly 
expenses for food, utilities, telephone, clothing, medical, 
transportation, wages for a household helper and sari-sari 
store expenses totaling 21,875.00 pesos.  Also in February 
1997, the appellant completed an EVR and a medical expense 
report.  She reported PSSS and interest income and claimed 
over $1,300.00 of unreimbursed medical expenses for the 1996 
year, with an estimated $1,500.00 of unreimbursed medical 
expenses for the 1997 year.

In January 1998, the appellant completed an EVR.  She claimed 
only PSSS and interest income.

In July 1998, the appellant presented testimony before a 
member of the Travel Board.  Her son-in-law appeared, 
speaking on her behalf.  He stated that the appellant was not 
at fault in creating the $1,192.00 debt, but rather that 
there was a procedural lapse wherein the Committee failed to 
consider an updated FSR in rendering its decision denying 
waiver of the indebtedness.  Transcript at 3.  He stated that 
the appellant notified the VA of her lump sum PSSS payments 
in February 1994, having received her first check in January 
1994.  Transcript at 7-8.  He stated that they received the 
decision awarding her a lump sum payment in December 1993, 
but that they did not receive the check until later.  
Transcript at 9.  He stated that most of the appellant's 
expenses were for medicines and vitamins.  He stated that she 
owned no property, but was a co-heir to some property.  
Transcript at 12-13.  He stated that the amount of $1,192.00 
had already been completely recouped.

II.  Analysis

The Board notes that the claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991) because the 
evidence shows that it is plausible.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  If the claim is well grounded, 
the VA has a duty to assist the appellant in the development 
of the evidence.  38 U.S.C.A. 5107(a).  There is no 
indication in the file that there is any outstanding evidence 
that is relevant to the issue on appeal.  The Board 
concludes, therefore, that the VA has met its duty to assist 
in this case.  Id.

The Board has carefully reviewed the claims file, to include 
the appellant's July 1998 Travel Board hearing testimony.  To 
the extent that the appellant has raised any question as to 
the validity of the overpayment in question, the Board will 
briefly address such herein below.  See Schaper v. Derwinski, 
1 Vet. App. 430 (1991).

It is clear in this case that the overpayment in question was 
created as a result of the fact that the appellant was paid 
PSSS benefits in a lump sum amount by check dated in December 
1993, and that thereafter she continued to received monthly 
PSSS benefits.  However, she first reported such additional 
income in a letter dated in February 1994 and received by the 
RO in March 1994.  Therefore, for a period of time she was 
receiving VA nonservice-connected pension benefits based on 
calculated countable income that did not take into account 
her PSSS awards.  

In order for the Board to determine that the overpayment was 
not properly created, it must be established that the PSSS 
benefits received by the appellant do not constitute 
countable income for VA death pension purposes.  For such 
purposes, payments of any kind from any source shall be 
counted as income during the 12-month annualization period in 
which received unless specifically excluded under 38 C.F.R. 
§ 3.272 (1998).  38 C.F.R. § 3.271(a) (1998).  Pursuant to 
38 C.F.R. § 3.272, there is no exclusion for social security 
benefits such as the PSSS benefits received by the appellant 
and, therefore, such benefits are countable as income for VA 
death pension purposes.  The evidence in this case shows that 
the appellant, with knowledge of her duty to report any 
changes in income to the VA, failed to report her increased 
income from the PSSS in a timely manner.  The check issued by 
the PSSS is clearly dated in December 1993, and the appellant 
completed an EVR in January 1994 without reporting her 
additional PSSS benefits.  Upon receipt of the information 
regarding her increased income, the RO promptly advised the 
appellant of the resulting overpayment and reduced her award.  
The Board finds that the overpayment in question was properly 
created and the issue herein is whether waiver is warranted.

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist:  1) fraud; 2) 
misrepresentation; or 3) bad faith.  38 U.S.C.A. § 5302(c); 
see also Ridings v. Brown, 6 Vet. App.  544, 546 (1994); 38 
C.F.R. §§ 1.963, 1.965.  Such elements contemplate a willful 
failure to report information with the intent to obtain 
unentitled benefits.  The Board's review of the record 
reflects that the Committee has resolved this question in the 
appellant's favor, finding, in essence, that her actions did 
not represent the intentional behavior to obtain Government 
benefits to which she was not entitled, which is necessary 
for a finding of fraud, misrepresentation or bad faith.  The 
Board agrees with that preliminary finding.  Therefore, there 
is no statutory bar to waiver of recovery of the overpayment.  

In the absence of fraud, misrepresentation, or bad faith, 
recovery of an overpayment shall be waived if it is 
determined that such recovery is against equity and good 
conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.  Thus, 
the question before the Board for review is the issue of 
whether the evidence establishes that recovery of the 
indebtedness was against equity and good conscience, in which 
case recovery of the overpayment may be waived.  38 U.S.C.A. 
§ 5302; 38 C.F.R. §§ 1.963, 1.965.  In weighing the above, 
the Board recognizes that at the time of this appeal, 
complete recoupment of the non-waived overpayment amount of 
$1,192.00 has already been accomplished.  Thus, the 
discussion will focus on whether hardship resulted during the 
time of recoupment of such overpayment amount.  

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, not intended to be all-inclusive:  

1.  Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

2.  Balancing of faults.  Weighing faults of the debtor 
against VA fault.

3.  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.
 
4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended.
 
5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.
38 C.F.R. § 1.965(a).

VA's working definition of "fault" is: The commission or 
omission of an act that directly results in the creation of 
the debt.  Veterans Benefits Administration Circular 20-90- 
5, February 12, 1990.  Fault should initially be considered 
relative to the degree of control the claimant had over the 
circumstances leading to the overpayment.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibility to the 
Government.  The age, financial experience, and education of 
the debtor should also be considered in these determinations.  

The Board has carefully reviewed the entire record, in light 
of the appellant's contentions and the applicable law and 
regulations.  Essentially, in terms of fault, the appellant 
alleges that she was not responsible for the creation of the 
overpayment.  As discussed herein above, the evidence does 
not support this allegation.  A VA benefit recipient must 
notify the VA of all circumstances which will affect his or 
her entitlement to receive, or the rate of, the benefit being 
paid.  Such notice must be furnished when the recipient 
acquires knowledge of such change.  38 C.F.R. § 3.660(a)(1).  
The appellant was notified of her duty on multiple occasions.  
In this instance the PSSS check and award of monthly benefits 
that gave rise to the overpayment was dated in December 1993, 
and testimony provided during the July 1998 hearing indicates 
that the appellant received notice of her PSSS award in 1993.  
In January 1994, the appellant completed an EVR in which she 
did not report her PSSS lump sum or renewed monthly payments.  
In fact, the VA did not receive notice of such change in her 
income until March 1994.  The evidence does not show that the 
Government contributed any fault to the creation of the 
overpayment.  The RO properly notified the appellant of her 
duty to inform the VA of any changes in income, and upon 
receipt of notification of such change, the VA acted to 
appropriately amend the appellant's benefit award.  The 
evidence does not show that the appellant changed her 
position to her detriment as a result of having received VA 
benefits.  

The Board next notes that the failure of the Government to 
insist upon its right to repayment of this debt would result 
in the appellant's unjust enrichment at the expense of the 
Government.  The record reflects that the appellant has 
utilized her income, at least in part, to build a home, to 
purchase jewelry and clothing, and to employ a household 
helper.  Notably, at the present time she continues to 
receive both PSSS and VA benefits, and, during the pendency 
of this appeal she submitted documentation reflecting an 
intent to donate her PSSS benefits to three individuals for 
life, effective in January 1995, arguing that by doing so 
such income should be excluded from consideration, allowing 
her to keep all previously awarded VA benefits. 

The Board has also considered whether recovery of the 
overpayment defeated the original purpose of the benefit, by 
nullifying the object for which it was intended.  In the 
instant case, recovery of those amounts to which the 
appellant was not entitled in view of her countable income 
would not defeat the purpose of the benefit.  In weighing the 
above, the Board has analyzed whether recovery of the 
overpayment from the appellant resulted in undue financial 
hardship.  Again, the Board notes that despite reporting a 
shortfall of expenses from income on recent FSRs, reported 
information shows that the appellant's debts include those 
arising from the purchase of jewelry, clothing and 
construction on her house.  She is expected to accord a debt 
to the VA the same regard given to any other debt.  It 
appears that during the recoupment period, the appellant was 
able to make payments on debts that were not pertinent to 
corporal necessities while also continuing to take care of 
her necessary living expenses.  There is no indication that 
collection of the overpayment deprived her of the basic 
necessities of life, such as a lack of food, clothing, 
warmth, or shelter.  Thus, there is no indication that 
recovery of the overpayment caused undue hardship.  The Board 
also notes that on recent FSR's, the appellant has not 
included her VA death pension amount in her report of monthly 
income, although the monthly amount of her death pension 
award was $400.00, as of March 1998.  

Based on the record in this case, the Board is not persuaded 
that recovery of the overpayment at issue was unfair, 
unconscionable, or unjust.  This is so particularly since the 
appellant continued to accept VA pension at a time when she 
had higher income than reported to the VA.  The Board finds, 
therefore, that under the principles of equity and good 
conscience, taking into consideration all of the specifically 
enumerated elements of 38 C.F.R. § 1.965(a), it was not 
unfair to recover the overpayment indebtedness in the amount 
of $1,192.00.  The end result was not unduly favorable or 
adverse to either the Government or the appellant.  The 
evidence in this case is not so evenly balanced that there is 
doubt as to any material issue.  38 U.S.C.A. § 5107(b).  
Accordingly, the prior decision of the Committee is affirmed 
and the appellant's request for a waiver is denied.


ORDER

Waiver of recovery of an overpayment of nonservice-connected 
death pension benefits in the calculated amount of $1,192.00 
is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

